DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 08/02/2021 is acknowledged.
3.	Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In line 3, line 7, lines 9-10, lines 14-15 of claim 1, the phrase “irregularly-shaped boundary” (occur four times) is subjective, vague and indefinite.  It is unclear from the claim what specific shape that applicants considered as “irregularly-shaped boundary”.  For purpose of examination, the examiner will interpret that any shape of the boundary will read on “irregularly-shaped boundary”.
	In line 1 and line 4 of claim 1, the phrase “irregularly-shaped display panel” (occurs two times) is subjective, vague and indefinite.  It is unclear from the claim what specific shape that applicants considered as “irregularly-shaped display panel”.  For purpose of examination, the examiner will interpret that any shape of the display panel will read on “irregularly-shaped display panel”.
	In line 1 of claim 2, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In lines 3-4 of claim 2, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 1 of claim 3, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 2 of claim 3, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 of claim 4, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.

	In line 1 of claim 5, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 2 of claim 5, the phrase “irregularly-shaped boundary” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 of claim 6, the phrase “irregularly-shaped display panel” is subjective, vague and indefinite for the same reason as discussed above in claim 1.
	In line 1 and line 2 of claim 7, the phrase “irregularly-shaped display panel” (occur two times) is subjective, vague and indefinite for the same reason as discussed above in claim 1.
In line 1 and line 2 of claim 8, the phrase “irregularly-shaped display panel” (occur two times) is subjective, vague and indefinite for the same reason as discussed above in claim 1.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3 6, 8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Go et al. (US 2019/0181387 A1).
Regarding to claim 1, Go discloses an irregularly-shaped display panel (DP), comprising a display region (DS-DA) and a non-display region (DS-NDA) surrounding the display region (Fig 2A-2B, paragraph 0083, wherein:
the non-display region includes at least one irregularly-shaped boundary (Fig 2B, Fig 3B, Fig 7A, Fig 7B);
the irregularly-shaped display panel includes a substrate and the substrate includes a base substrate (WS1) (Fig 3A-3C, paragraph 0091-0093);
the non-display region includes laser cutting trajectories corresponding to the at least one irregularly-shaped boundary (Fig 7A-7B, Fig 8A paragraph 0117-0120);
an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding irregularly-shaped boundary of the at least one irregularly-shaped boundary to the base substrate;
each of the laser cutting trajectories (CL-P) includes a cutting entry point and a cutting exit point at two ends thereof;

the laser cutting trajectories are used as a laser cutting path when using a laser to cut the irregularly-shaped display panel (Fig 7A-7B, Fig 8A paragraph 0117-0120).
Regarding to claim 2, Go discloses for each of the laser cutting trajectories (CL-P), both the cutting entry point and the cutting exit point do not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate panel (Fig 7A-7B, Fig 8A paragraph 0117-0120).
Regarding to claim 3, Go discloses the at least one irregularly-shaped boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof panel (Fig 7A-7B, Fig 8A; paragraph 0117-0120).
Regarding to claim 6, Go discloses the substrate includes a first substrate and a second substrate opposite to the first substrate;
the laser cutting trajectories include first laser cutting trajectories on the first substrate and second laser cutting trajectories on the second substrate;
the first laser cutting trajectories and the second laser cutting trajectories are disposed in a one-to-one correspondence; and
an orthographic projection of each of the first laser cutting trajectories to the base substrate coincides with an orthographic projection of corresponding one of the second laser cutting trajectories (Fig 1A, 1B, Fig 3A, -3C, paragraph 0117-0120).


 9.	Claims 1-3 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yug et al (US 2019/0369667 A1).
Regarding to claim 1, Yug discloses an irregularly-shaped display panel (DP), comprising a display region (DA) and a non-display region (NDA) surrounding the display region (paragraph 0048, wherein:
the non-display region includes at least one irregularly-shaped boundary (Fig 1-Fig 3);
the irregularly-shaped display panel includes a substrate and the substrate includes a base substrate (200);
the non-display region includes laser cutting trajectories corresponding to the at least one irregularly-shaped boundary (Fig 10;;
an orthographic projection of each of the laser cutting trajectories to the base substrate at least partially overlaps an orthographic projection of a corresponding irregularly-shaped boundary of the at least one irregularly-shaped boundary to the base substrate (Fig 10; , Fig 14-Fig 14
each of the laser cutting trajectories includes a cutting entry point and a cutting exit point at two ends thereof;

the laser cutting trajectories are used as a laser cutting path when using a laser to cut the irregularly-shaped display panel (Fig 10, Fig 13-14, paragraph 0012, 0060, 104-0107, 0110, 0117-0125).
Regarding to claim 2, Yug discloses for each of the laser cutting trajectories both the cutting entry point and the cutting exit point do not overlap the orthographic projection of the corresponding irregularly-shaped boundary to the base substrate panel (Fig 7A-7B, Fig 8A, Fig 10, Fig 13-Fig 14, paragraph 0117-0120).
Regarding to claim 3, Yug discloses the at least one irregularly-shaped boundary includes a straight-line boundary, a polyline boundary, an arcuate boundary, or a combination thereof panel (Fig 10, Fig 11, Fig 13-Fig 14, paragraph 0012, 0060, 104-0107, 0110, 0117-0125).
Regarding to claim 6, Yug discloses the substrate includes a first substrate and a second substrate opposite to the first substrate;
the laser cutting trajectories include first laser cutting trajectories on the first substrate and second laser cutting trajectories on the second substrate;
the first laser cutting trajectories and the second laser cutting trajectories are disposed in a one-to-one correspondence; and
an orthographic projection of each of the first laser cutting trajectories to the base substrate coincides with an orthographic projection of corresponding one of the second laser cutting trajectories (Fig 1A, Fig 4, Fig 5, Fig 6A-6B, Fig 8A-Fig 8B).

Regarding to claim 8, Yug discloses the irregularly-shaped display panel is an organic light-emitting display panel; and the first substrate is an array substrate, and the second substrate is an opposite substrate; or the first substrate is an opposite substrate, and the second substrate is an array substrate (Fig 3A-3C, Fig 4-Fig 5, Fig 6A-6B, Fig 8A-8B; paragraph 0045-0054).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
12.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Go (US 2019/0181387 A1) as applied to claims 1-3, 6, 8 above, and further in view of Lai (US 2020/0142446 A1).
Regarding to claim 4, Go fails to disclose for each of the laser cutting trajectories, a minimum distance D1 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  Regarding to claim 5, Go fails to disclose for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  However, Go clearly discloses for each the laser cutting trajectories, a minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm.  Go also discloses for each the laser cutting trajectories, a minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm.  Lai discloses  for each of the laser cutting trajectories, a minimum distance D2 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than 2 mm (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm). Lai also discloses for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than 2 mm  (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing .

13.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yug (US 2019/0369667 A1) as applied to claims 1-3, 6-8 above, and further in view of Lai (US 2020/0142446 A1).
Regarding to claim 4, Yug fails to disclose for each of the laser cutting trajectories, a minimum distance D1 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  Regarding to claim 5, Yug fails to disclose for each of the laser cutting trajectories, a minimum distance D2 between the cutting exit point and the corresponding irregularly-shaped boundary is larger than or equal to 50 µm.  However, Yug clearly discloses for each the laser cutting trajectories, a minimum distance between the cutting entry point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm (Fig 10, Fig 13-14). Yug also discloses for each of the laser cutting trajectories, a minimum distance between the cutting exit point and the corresponding irregularly-shaped boundary is some distance greater than 0 µm (Fig 10, Fig 13-Fig 14).  Lai discloses  for each of the laser cutting trajectories, a minimum distance D2 between the cutting entry point and the corresponding irregularly-shaped boundary is larger than 2 mm (paragraph 0038; Lai’s claim 2, claim 7, Fig 1, read on applicant’s range of larger than or equal to 50 µm). Lai also discloses for 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713